Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


 1.  Applicant's amendment, filed  02/05/21is acknowledged.


2. Claims 30, 35-52, 55, 60-65, 67-98  are  pending. 


3. Applicant’s election without traverse of  Group IV, now claims 30, 35-52, 55, 60-65, 67-98  in the reply filed on  02/05/21 is acknowledged.


Claims 30, 35-52, 55, 60-65, 67-98  read on the method for antagonizing LAG3 in a human subject and a method of treating cancer in a human subject each comprising administering an effective amount of antibody, recited in claim 30   are under consideration in the instant application.


4. Applicant is advised that  claims  41, 42, 48, 49 and 96 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 30 , 40 and 47.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).




5. The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



6. Claims 55, 60-65, 67-95, 97,98  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for  a method for antagonizing LAG3 in a human patient comprising administering to the subject an effective amount of antibody or antigen-binding does not reasonably provide enablement for  a method of treating any cancer in a human patient comprising administering to the subject an effective amount of antibody or antigen-binding fragment thereof recited in claim 55 .
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.


The specification only  discloses  the  effects of  anti-LAG3 antibody recited in claim 30 on stimulation of antigen-specific T cell production of  IL-2 , i.e. the biological phenotype associated with LAG3 antagonism ( see Examples 6-12 of the instant Specification). 

The specification does not adequately teach how to effectively treat any cancer in human patient by administering an effective amount of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55.  Moreover,  no  animals  models or human data were used to study the effectively of  treating  any cancer in human patient by administering an effective amount of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55. Since there is no animal model studies and  no human data in the specification to show the effectively  of treating  any cancer in human patient by administering an effective amount of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55 it is unpredictable how to correlate the  effects of  anti-LAG3 antibody recited in claim 30 on stimulation of antigen-specific T cell production of  IL-2 with   broadly claimed method of treating any cancer in human. 

The specification does not teach how to extrapolate data obtained from  limited in vitro  and in vivo studies to the development of effective in vivo mammalian including human therapeutic treatment, commensurate in scope with the claimed invention.  Therefore, it is not clear that the skilled artisan could predict the efficacy of the claimed  method of treating any cancer in human patient by administering an effective amount of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55.  The specification does not provide sufficient teaching as to how it can be assessed that treating of any tumors in human  was achieved after the administration of a therapeutically effective amount of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55.



Thus , in the absence of working examples or detailed guidance in the specification, the intended uses  of anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55 for treating  any cancer in human patient  fraught with uncertainties.

One skill in the art recognized experience that for any novel therapy, the transition for the laboratory to the clinic (animal experiments to the bedside) is a quantum leap.  Results obtained under controlled conditions and in inbred animals, as in the instant specification where nude mice are used as a test animal, often differ from the clinical response obtained in patients.  This applies to strategies drawn to cancer therapy.  For example, Dermer states that the widely disparate character of human tumor cells contributes greatly to chemotherapy’s continued ineffectiveness against cancer (Biotechnology 12: 320, 1994).  Tumor burden and antigenic drift continue to present serious burdens for successful cancer therapy in vivo.  Tumors are classified as immunogenic or non-immunogenic, solid or hematological in nature.  Effective cancer strategies should be design to deal effectively with the nature of each of these classifications.  For experimental antitumoral immunization in animals, one usually immunizes a normal animal and the effect is evaluated by the resistance to a tumor cell. For human patients, one would have to stimulate immune defense or organisms that have often carried a large tumor cell challenge. 

The criticality of a working example encompassing all of the method steps, especially the treatment of pre-existing neoplasia, is underscored by Gura et al (Science Vol 278 11/97 1041-1042) in a discussion of potential shortcomings of extrapolating from in vitro studies and animal studies to similar procedures in cancer patients.   Gura et al teaches that “xenograft tumors don’t behave like naturally occurring tumors in humans” (page 1041, second col, second full paragraph) and that there were “gross difference in sensitivity in real tumors in mice and in the clonogenic assay” (page 1042, second col, second full paragraph).  Further, Gura teaches that clonogenic assays “cannot tell researchers how anticancer drugs will act in the body” (page 1042, first-second col, bridging paragraph).  One skilled in the art would reasonably conclude that evidence obtained in mouse xenograft models would not correlate with results expected in humans patients. As evidenced by Seaver (1994; Genetic Engineering Vol 14(14):pages 10 and 21), selection of an antibody as an immunotherapeutic agent is an unpredictable task as the antibody must possess sufficient specificity and a high degree of affinity for its target for use as an immunotherapeutic agent and because  these qualities are dependent on the physiology of the particular pathology and the accessibility of the target antigen.  The specification is silent concerning what sort of specificity and affinity would be necessary for the antibodies of the claimed passive immunotherapy so that one skilled in the art would not be able to practice the claimed invention without undue experimentation.  

If the use disclosed is of such nature that the art is unaware of successful treatments  of tumor in human with anti-LAG3 antibody or antigen-binding fragment thereof recited in claim 55, a more complete statement of how to use must be supplied


"The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure 

Therefore, it appears that undue experimentation would be required of one skilled in the art to practice the instant invention using the teachings of the specification alone and the specification fails to enable the use of autoantibodies for tumor therapy.


"Substantiating evidence may be in the form of animal tests which constitute recognized screening procedures with clear relevance to utility in humans.  See Ex parte Krepelka, 231 USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein." Ex parte Maas, 9 USPQ2d 1746



The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970)   indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.


In view of the quantity of experimentation necessary, the unpredictability of the art, the lack of sufficient guidance in the specification, the limited working examples, and the limited amount of direction provided given the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely [ 1 ].



8. The claims  30, 35-52, 55, 60-65, 67-98  are  provisionally rejected on the grounds of nonstatutory double patenting of the claim 22 of copending Application No 16/806658.  Although the conflicting claims are not identical, they are not patentable distinct from each other because claim 22 of copending Application No 16/806658 recited a method of treating a patient comprising administering ant-LAG3 antibody or antigen-binding fragment thereof.  

 This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.


9. Claims 30, 35-40, 44-47, 50-52  are allowable.


10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644